DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) was submitted on 02/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
2.  	Claims 11 and 19 are objected to, because of the following typographical informalities indicated in bold characters: 
The recited; “…fluoroscopic image data in a temporar data…”., and “and transfering fluoroscopic image data….”, which shall be correctly written as -- “temporary data buffer; --, and at claim 11, -- “transferring fluoroscopic image…”--, respectively.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims reciting “wherein the signal processor is configured to detect the occurrence of the abnormal state based on a withdrawal of an interventional device without the deployment of the interventional device. “, may not be semantically interpreted due to lack of written description in specification. 
	Specifically, the indicated “interventional device” may not be physically withdrawn for not being a priory placed at the indicated deployment location.
	If the withdrawal refers to an algorithmic step or to the content of a graphical user interface, GUI, such indication is not given in the application as a possibility, not it may be inferred from the independent claim from which dependency is established.
	The claims as presently recited are not legibly written in a format enabling examination. Examiner may not speculate on a possible intended meaning. 
Clarification is requested. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Yamashita Tomofumi et al., (hereinafter Yamashita) (JP2015054133A) in view of DiSilvestro, Mark et al., (hereinafter DiSilvestro) (US 2007/0078678).
Re Claim 1. Yamashita discloses, a medical imaging device for storing medical image data during an interventional procedure (storing interventional images, Par.[0031]) comprising: 
a temporary data buffer configured to temporarily store medical interventional fluoroscopic image data (storing the data in a temporary buffer memory Par.[0066]- [0067]); and 
a signal processor configured (a signal processing Par.[0026],[0029] [0126] ) to: 
detect if an abnormal state in the interventional procedure has occurred (detecting an abnormal state of the patient by fluoroscopic image analysis Abstract, Par.[0010], Fig.1 Par.[0011],[0013],[0016],[0039], [0054], [0059] Fig.9, [0072], [0124]),
record a time instant at which the abnormal state has occurred (recording i.e., storing the abnormal occurrence detected from sequential data, Par.[0008], [0021], [0025]-[0031], [0086] based on the cardiogram waveform, Par.[0124]), and 
In an analogous art, DiSilvestro teaches about X-ray fluoroscopy imaging, along with having an image data captured at a time before and during a clinical procedure being stored in a temporary memory from which it is further transferred to a permanent memory as claimed,
transfer fluoroscopic image data (X-ray fluoroscopic imaging Par.[0057]-[0059], [0074]) associated with a predetermined time before the recorded time instant and at the recorded time instant from the temporary data buffer to a permanent data storage (having the screen shots 50, i.e., representing temporary acquired data acquired before or during the surgical intervention, which is being stored in a removable temporary memory 340 in Fig.19, then moved to permanent storage e.g., hard-disc drive or other memory element 42 in Fig.2 or storage device 336 Fig.19, captured during the surgical procedure, Par.[0041], and transfer to permanent storage Par.[0080] or storing temporary data by selecting a store button 266 at  Par. [0052], or recording pre-operative data Par.[0059], [0064] and controlling the workflow plan to be performed [0066]), 
wherein the permanent data storage is configured to receive and store at least a part of the temporarily stored medical interventional fluoroscopic image data stored before the detection of the abnormal state and at the recorded time instant (where the temporary data from memory 340, Fig.19 of the medical intervention imaging data is at least partially captured by surgeon 350, operating a button 266, Par.[0052] is further permanently uploaded and stored on system 304 or at the main hospital network server 302, Par.[0080], [0081]). 
The ordinary skilled in the art would have found obvious before the effective filing date of the application to associate the fluoroscopic imaging system used for medical interventions by which the detected abnormal areas in clinical patient interventions in Yamashita adapted to detecting and storing abnormal tissue states and recording the fluoroscopic data to be used by providing temporary data storage devices, to be made available during operation before and during the detected abnormality, (Fig.3, 9 Par.[0059]) to further seek improving the system by providing supplementary functions related to the procedural elements of surgical intervention, by detecting abnormalities in the process itself manifested through deviations from the course of data retrieved from a computer or by following a temporary data stored in the buffer during the intervention as revealed in DiSilvestro, teaching about a medical procedure imaging system using the X-ray fluoroscopy method of imaging, (Par.[0057]-[0059], [0074]) and considering such fluoroscopic method of detection as being a user’s choice of generating a specific body image, hence finding rationale to extend the fluoroscopic procedure and storage of the images obtained to other detection methods e.g., MRI, CAT-scan etc., aside of the X-ray method, hence being obvious to try substituting one known element for another within similar imaging devices, by which obtaining the same  results.  Based on this provision, the art to Yamashita teaches about using an imaging apparatus obtaining fluorescent images for cardio surgery being combined with DiSilvestro and applying similar methods of temporary data storage from which deducting that the outcome provided leads to the same final claimed result with high predictability.   

Re Claim 2. Yamashita and DiSilvestro disclose, the medical imaging device according to claim 1, 
DiSilvestro teaches about, wherein the signal processor is configured to determine a type of abnormality and to set the predetermined period corresponding to the transferred fluoroscopic image data based on the type of abnormality (determining a series of different types of deviations or abnormalities detected during intervention, detected by the fluoroscopic imaging method as applied to the type of abnormality images e.g., bone alignment deviation measurements, Par.[0048], [0052],[0053] and related to e.g., to surgical devices, to sensors being displaced from their fixed position, Par.[0041], or deviation from the surgical procedure workflow plan determined at step 412, Fig.20A and step 428 in Fig.20B Par.[0076],[0079]).  

Re Claim 3. Yamashita and DiSilvestro disclose, the medical imaging device according to claim 1, 
DiSilvestro teaches about, wherein the signal processor is configured to detect the occurrence of the abnormal state based on a period needed for a given interventional sub-procedure deviating from a scheduled period for the interventional sub-procedure (detecting the abnormal deviation from the sub-procedural steps Par.[0004] from a workflow plan set before the surgical performance Par.[0071], by identifying missed or incomplete steps according to the time set for performing the workflow plan, e.g., step 428 Fig.20, Par.[0079] and detecting the deviation from the sub-procedure steps of the workflow plan, Par.[0066]-[0068], [0076]).  

Re Claim 4. Yamashita and DiSilvestro disclose, the medical imaging device according to claim 1, wherein the signal processor is configured to detect the occurrence of the abnormal state based on a withdrawal of an interventional device without the deployment of the interventional device (this claim may not be examined prior to overcoming the 35 U.S.C. 112(b) rejection).  

Re Claim 5. Yamashita and DiSilvestro disclose, the medical imaging device according to claim 1, 
DiSilvestro teaches about, wherein the signal processor is configured to detect the occurrence of the abnormal state based on a repeated deployment of an interventional device (upon deviation i.e., abnormality, the device is being displayed for surgeon’s interpretation Par.[0005]-[0006], allowing or not the repeating of the surgical step, Par.[0048]).  

Re Claim 6. Yamashita and DiSilvestro disclose, the medical imaging device according claim 1, 
DiSilvestro teaches about, wherein the signal processor is configured to detect the occurrence of the abnormal state based on use of an alternate secondary interventional device after using a primary interventional device (detecting a deviation or abnormality during the intervention after applying a primary intervention process, Par.[0048] and determine deviation from the determined workflow plan Par.[0067]).  

Re Claim 7. Yamashita and DiSilvestro disclose, the medical imaging device according claim 1, 
DiSilvestro teaches about, wherein the signal processor is configured to detect the occurrence of the abnormal state based on a parameter of the medical interventional imaging device or of an interventional device used during the interventional procedure (determining a deviation/abnormality from the determined workflow plan Par.[0067] based on selected relevant medical parameters of size/type etc., Par.[0049] of pre-operative parameter type data, Par.[0071]-[0073]).  

Re Claim 8. Yamashita and DiSilvestro disclose, the medical imaging device according to claim 7, 
DiSilvestro teaches about, wherein the signal processor is configured to detect the occurrence of the abnormal state based on the interventional data in form of diagnostic data, system data of the medical interventional imaging device, and/or an interventional device used during the intervention (detect the occurrence of deviation based on the type of surgical procedure Par.[0071] or any type of data generated prior or during the surgical procedure, Par.[0080]).  

Re Claim 9. Yamashita and DiSilvestro disclose, the medical imaging device according to claim 8, 
DiSilvestro teaches about, wherein the signal processor is configured to detect the occurrence of the abnormal state based on interventional fluoroscopic image data (the detected abnormal state is based on fluoroscopic imaging, Par.[0057]-[0059], [0074]).  

Re Claim 10. Yamashita and DiSilvestro disclose, the medical imaging device according to claim 1, 
DiSilvestro teaches about, wherein the medical imaging device includes the permanent data storage, and wherein the permanent data storage is a hard disk device (Par.[0080]).  

	Re Claim 11. This claim represents the method recites each and every step and in the same order being performed at the apparatus claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis. 

Re Claim 12. Yamashita and DiSilvestro disclose, the method according to claim 11, wherein detecting if an abnormal state in the intervention has occurred comprises evaluating: 
DiSilvestro teaches about, the time period needed for a given intervention sub-procedure deviating from a scheduled time period for the sub-procedure (as it may be inferred from the surgical steps of the workflow plan, and the deviation from the procedural steps are timed orderly according to the algorithmic surgical procedure registered during the pre-operative process, Par.[0072]-[0073]); 
withdrawal of an interventional without the deployment of the interventional device (this claim limitation may not be examined prior to overcoming the 35 U.S.C. 112(b) rejection); 
repeated deployment of an interventional device (upon deviation i.e., abnormality, the device is being displayed for surgeon’s interpretation Par.[0005]-[0006], allowing or not the repeating of the surgical step, Par.[0048]); 
use of an alternate, secondary interventional device after using a primary interventional device (the surgeon may use alternate devices and procedure after a primary intervention device according to a monitored updated workflow plan, Par.[0030],[0073]); 
parameter of the medical interventional imaging device (the parameters of the intervention device size/type, Par.[0049]); and/or 
parameter of an interventional device used during the interventional procedure (being understood that the chosen parameters of the interventional device parameters size/type are used during the procedure indicated by the workflow plan, validated by surgeon during a final fitting, Par.[0049]).  

Re Claim 13. Yamashita and DiSilvestro disclose, the method according to claim 11, 
DiSilvestro teaches about, wherein detecting if an abnormal state occurs during the intervention comprises detecting the abnormal state based on interventional data (deviation i.e., abnormality is determined from the measurements during the surgical steps, Par.[0048]).  

	Re Claim 14. This claim represents the method recites each and every step and in the same order being performed at the apparatus claim 2, hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 15. This claim represents the method recites each and every step and in the same order being performed at the apparatus claim 3, hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 17. This claim represents the method recites each and every step and in the same order being performed at the apparatus claim 5, hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 18. This claim represents the method recites each and every step and in the same order being performed at the apparatus claim 6, hence it is rejected on the same evidentiary premises mutatis mutandis. 

	Re Claim 19. This claim represents the non-transitory computer readable medium having stored thereon instructions that when executed by processing circuitry of a medical imaging system of claim 1, hence it is rejected on the same evidentiary premises mutatis mutandis. 

Re Claim 20. This claim represents the non-transitory computer readable medium having stored thereon instructions that when executed by processing circuitry of a medical imaging system of claim 2, hence it is rejected on the same evidentiary premises mutatis mutandis. 





Conclusion
5.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/